Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00862-CR

                                   Martin SANDOVAL,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 12, Bexar County, Texas
                                  Trial Court No. 340498
                          Honorable Scott Roberts, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s memorandum opinion of this date, the judgment is
MODIFIED to assess $612.00, rather than $1,112.00, in court costs. The judgment is AFFIRMED
AS MODIFIED.

       SIGNED April 23, 2014.


                                             _____________________________
                                             Karen Angelini, Justice